The Honorable Tim Wooldridge State Representative 100 College Drive Paragould, AR 72450
Dear Representative Wooldridge:
This is in response to your request for an opinion concerning a question dealing with certain property located in Craighead County, Arkansas. You have requested my review of the records and my opinion as to whether the property in question is part of the Brookland School District or part of the Nettleton School District.
It appears that this question requires a factual determination based upon the relevant records, and perhaps the particular facts and circumstances attending those records. Because I lack both the resources and the authority to act as a factfinder, I cannot provide an opinion on this matter. Issues such as this requiring a factual review do not fall within the ordinary scope of an official opinion from this office, which is necessarily limited to questions of law. I suggest that the matter be referred, instead, to local counsel for the districts in question.
Sincerely,
WINSTON BRYANT Attorney General
EAW:WB/cyh